1    JEFFREY V. DUNN, Bar No. 131926
     jeffrey.dunn@bbklaw.com
2    CHRISTOPHER E. DEAL, Bar No. 186754
     chris.deal@bbklaw.com
3    DANIEL L. RICHARDS, Bar No. 315552
     daniel.richards@bbklaw.com
4    KARA L. CORONADO
     kara.coronado@bbklaw.com
5    BEST BEST & KRIEGER LLP
     18101 Von Karman Avenue
6    Suite 1000
     Irvine, California 92612
7    Telephone: (949) 263-2600
     Facsimile: (949) 260-0972
8
     Attorneys for Plaintiffs
9    Western Riverside Council of Governments
     and City of Beaumont
10
11                                  UNITED STATES DISTRICT COURT
12                                 CENTRAL DISTRICT OF CALIFORNIA
13                                          EASTERN DIVISION
14
15   WESTERN RIVERSIDE COUNCIL OF                      Case No. 5:20-cv-02164-GW-KK
     GOVERNMENTS, a California Joint
16   Powers Authority,                                 STIPULATED PROTECTIVE
                                                       ORDER
17                            Plaintiff,
                                                       Trial Date:        N/A
18            v.                                       Complaint Filed:   November 30, 2020
19   NATIONAL UNION FIRE
     INSURANCE COMPANY OF
20   PITTSBURGH, PA. and DOES 1
     through 50, inclusive,
21
                              Defendants.
22
23
24
25
26
27
28

                                                                          5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                   1            STIPULATED PROTECTIVE ORDER
1             For good cause shown, pursuant to Fed. R. Civ. P. 26(c), Western Riverside
2    Council of Governments, the City of Beaumont, and National Union Fire Insurance
3    Company of Pittsburgh, Pa., through their undersigned counsel, jointly submit this
4    Stipulated Protective Order to govern the handling of information and materials
5    produced in the course of discovery or filed with the Court in this action.
6
7    IT IS HEREBY STIPULATED THAT:
8
9    1.       A. PURPOSES AND LIMITATIONS
10            Discovery in this action is likely to involve production of confidential,
11   proprietary, or private information for which special protection from public
12   disclosure and from use for any purpose other than prosecuting this litigation may be
13   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
14   the following Stipulated Protective Order. The parties acknowledge that this Order
15   does not confer blanket protections on all disclosures or responses to discovery and
16   that the protection it affords from public disclosure and use extends only to the
17   limited information or items that are entitled to confidential treatment under the
18   applicable legal principles. The parties further acknowledge, as set forth in Section
19   12.3, below, that this Stipulated Protective Order does not entitle them to file
20   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
21   that must be followed and the standards that will be applied when a party seeks
22   permission from the court to file material under seal.
23            B. GOOD CAUSE STATEMENT
24            This action is likely to involve confidential and/or sensitive commercial,
25   financial, technical and/or proprietary information for which special protection from
26   public disclosure and from use for any purpose other than prosecution of this action
27   is warranted. Such confidential and proprietary materials and information consist of,
28   among other things, confidential business or financial information, information

                                                                        5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                2             STIPULATED PROTECTIVE ORDER
1    regarding confidential business practices, or other confidential commercial
2    information (including information implicating privacy rights of third parties),
3    information otherwise generally unavailable to the public, or which may be
4    privileged or otherwise protected from disclosure under state or federal statutes, court
5    rules, case decisions, or common law. Accordingly, to expedite the flow of
6    information, to facilitate the prompt resolution of disputes over confidentiality of
7    discovery materials, to adequately protect information the parties are entitled to keep
8    confidential, to ensure that the parties are permitted reasonable necessary uses of such
9    material in preparation for and in the conduct of trial, to address their handling at the
10   end of the litigation, and serve the ends of justice, a protective order for such
11   information is justified in this matter. It is the intent of the parties that information
12   will not be designated as confidential for tactical reasons and that nothing be so
13   designated without a good faith belief that it has been maintained in a confidential,
14   non-public manner, and there is good cause why it should not be part of the public
15   record of this case.
16   2.       DEFINITIONS
17            2.1       Action: this pending federal law suit.
18            2.2       Challenging Party: a Party or Non-Party that challenges the designation
19   of information or items under this Order.
20            2.3       “CONFIDENTIAL” Information or Items: information (regardless of
21   how it is generated, stored or maintained) or tangible things that qualify for protection
22   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
23   Cause Statement.
24            2.4       Counsel: Outside Counsel of Record and House Counsel (as well as
25   their support staff).
26            2.5       Designating Party: a Party or Non-Party that designates information or
27   items that it produces in disclosures or in responses to discovery as
28   “CONFIDENTIAL.”

                                                                            5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                     3            STIPULATED PROTECTIVE ORDER
1             2.6       Disclosure or Discovery Material: all items or information, regardless
2    of the medium or manner in which it is generated, stored, or maintained (including,
3    among other things, testimony, transcripts, and tangible things), that are produced or
4    generated in disclosures or responses to discovery in this matter.
5             2.7       Expert: a person with specialized knowledge or experience in a matter
6    pertinent to the litigation who has been retained by a Party or its counsel to serve as
7    an expert witness or as a consultant in this Action.
8             2.8       House Counsel: attorneys who are employees of a party to this Action.
9    House Counsel does not include Outside Counsel of Record or any other outside
10   counsel.
11            2.9       Non-Party: any natural person, partnership, corporation, association, or
12   other legal entity not named as a Party to this action.
13            2.10 Outside Counsel of Record: attorneys who are not employees of a party
14   to this Action but are retained to represent or advise a party to this Action and have
15   appeared in this Action on behalf of that party or are affiliated with a law firm which
16   has appeared on behalf of that party, and includes support staff.
17            2.11 Party: any party to this Action, including all of its officers, directors,
18   employees, consultants, retained experts, and Outside Counsel of Record (and their
19   support staffs).
20            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
21   Discovery Material in this Action.
22            2.13 Professional Vendors: persons or entities that provide litigation support
23   services (e.g., photocopying, videotaping, translating, preparing exhibits or
24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
25   and their employees and subcontractors.
26            2.14 Protected Material: any Disclosure or Discovery Material that is
27   designated as “CONFIDENTIAL.”
28

                                                                             5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                    4              STIPULATED PROTECTIVE ORDER
1             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
2    from a Producing Party.
3    3.       SCOPE
4             The protections conferred by this Stipulation and Order cover not only
5    Protected Material (as defined above), but also (1) any information copied or
6    extracted from Protected Material; (2) all copies, excerpts, summaries, or
7    compilations of Protected Material; and (3) any testimony, conversations, or
8    presentations by Parties or their Counsel that might reveal Protected Material.
9             Any use of Protected Material at trial shall be governed by the orders of the
10   trial judge. This Order does not govern the use of Protected Material at trial.
11   4.       DURATION
12            Even after final disposition of this litigation, the confidentiality obligations
13   imposed by this Order shall remain in effect until a Designating Party agrees
14   otherwise in writing or a court order otherwise directs. Final disposition shall be
15   deemed the later of (1) dismissal of all claims and defense in this Action, with or
16   without prejudice; and (2) final judgment herein after the completion and exhaustion
17   of all appeals, rehearing, remands, trials, or reviews of this Action, including the time
18   limits for filing any motions or applications for extensions of time pursuant to
19   applicable law.
20   5.       DESIGNATING PROTECTED MATERIAL
21            5.1       Exercise of Restraint and Care in Designating Material for Protection.
22   Each Party or Non-Party that designates information or items for protection under
23   this Order must take care to limit any such designation to specific material that
24   qualifies under the appropriate standards. The Designating Party must designate for
25   protection only those parts of material, documents, items, or oral or written
26   communications that qualify so that other portions of the material, documents, items,
27   or communications for which protection is not warranted are not swept unjustifiably
28   within the ambit of this Order.

                                                                           5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                    5            STIPULATED PROTECTIVE ORDER
1             Mass, indiscriminate, or routinized designations are prohibited. Designations
2    that are shown to be clearly unjustified or that have been made for an improper
3    purpose (e.g., to unnecessarily encumber the case development process or to impose
4    unnecessary expenses and burdens on other parties) may expose the Designating
5    Party to sanctions.
6             If it comes to a Designating Party’s attention that information or items that it
7    designated for protection do not qualify for protection, that Designating Party must
8    promptly notify all other Parties that it is withdrawing the inapplicable designation.
9             5.2       Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., section 5.3 and second paragraph of section 5.2(a) below), or as
11   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
12   protection under this Order must be clearly so designated before the material is
13   disclosed or produced.
14            Designation in conformity with this Order requires:
15                      (a)   for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
19   contains protected material. If only a portion or portions of the material on a page
20   qualifies for protection, the Producing Party also must clearly identify the protected
21   portion(s) (e.g., by making appropriate markings in the margins).
22            A Party or Non-Party that makes original documents available for inspection
23   need not designate them for protection until after the inspecting Party has indicated
24   which documents it would like copied and produced. During the inspection and
25   before the designation, all of the material made available for inspection shall be
26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
27   it wants copied and produced, the Producing Party must determine which documents,
28   or portions thereof, qualify for protection under this Order. Then, before producing

                                                                          5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                   6            STIPULATED PROTECTIVE ORDER
1    the specified documents, the Producing Party must affix the “CONFIDENTIAL
2    legend” to each page that contains Protected Material. If only a portion or portions
3    of the material on a page qualifies for protection, the Producing Party also must
4    clearly identify the protected portion(s) (e.g., by making appropriate markings in the
5    margins).
6                       (b)   for testimony given in depositions that the Designating Party
7    identify the Disclosure or Discovery Material on the record, before the close of the
8    deposition all protected testimony.
9                       (c)   for information produced in some form other than documentary
10   and for any other tangible items, that the Producing Party affix in a prominent place
11   on the exterior of the container or containers in which the information is stored the
12   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
13   protection, the Producing Party, to the extent practicable, shall identify the protected
14   portion(s).
15            5.3       Designation of Previously Produced Documents. Within fourteen (14)
16   days of the entry of this Order, or within such longer time period as the Parties agree
17   to, a Party that has produced Disclosure or Discovery Material before the effective
18   date of this protective order may retroactively designate appropriate Disclosure or
19   Discovery Material for protection under this Order.
20            To retroactively designate Disclosure or Discovery Material, the Producing
21   Party shall:
22            (1) inform the Receiving Party of the Bates numbers or number ranges of the
23   previously produced Disclosure or Discovery Material, and the Receiving Party shall,
24   after receipt of the replacement images as detailed in (2) below, thereafter destroy or
25   segregate these documents; and
26            (2) provide replacement versions or pages of the previously produced
27   Disclosure or Discovery Material           with confidentiality designations made in
28   conformance with the requirements of Section 5.2, above.

                                                                          5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                  7             STIPULATED PROTECTIVE ORDER
1             5.4       Inadvertent Failures to Designate. If timely corrected, an inadvertent
2    failure to designate qualified information or items does not, standing alone, waive
3    the Designating Party’s right to secure protection under this Order for such material.
4    Upon timely correction of a designation, the Receiving Party must make reasonable
5    efforts to assure that the material is treated in accordance with the provisions of this
6    Order.
7    6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
8             6.1       Timing of Challenges. Any Party or Non-Party may challenge a
9    designation of confidentiality at any time that is consistent with the Court’s
10   Scheduling Order.
11            6.2       Meet and Confer. The Challenging Party shall initiate the dispute
12   resolution process under Local Rule 37.1 et seq.
13            6.3       The burden of persuasion in any such challenge proceeding shall be on
14   the Designating Party. Frivolous challenges, and those made for an improper purpose
15   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
16   expose the Challenging Party to sanctions. Unless the Designating Party has waived
17   or withdrawn the confidentiality designation, all parties shall continue to afford the
18   material in question the level of protection to which it is entitled under the Producing
19   Party’s designation until the Court rules on the challenge.
20   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
21            7.1       Basic Principles. A Receiving Party may use Protected Material that is
22   disclosed or produced by another Party or by a Non-Party in connection with this
23   Action only for prosecuting, defending, or attempting to settle this Action. Such
24   Protected Material may be disclosed only to the categories of persons and under the
25   conditions described in this Order. When the Action has been terminated, a Receiving
26   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
27
28

                                                                           5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                    8            STIPULATED PROTECTIVE ORDER
1             Protected Material must be stored and maintained by a Receiving Party at a
2    location and in a secure manner that ensures that access is limited to the persons
3    authorized under this Order.
4             7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
5    otherwise ordered by the court or permitted in writing by the Designating Party, a
6    Receiving          Party     may     disclose   any    information   or   item    designated
7    “CONFIDENTIAL” only to:
8                       (a)     the Receiving Party’s Outside Counsel of Record in this Action,
9    as well as employees of said Outside Counsel of Record to whom it is reasonably
10   necessary to disclose the information for this Action;
11                      (b)     the officers, directors, and employees (including House Counsel)
12   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
13                      (c)     Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                      (d)     the court and its personnel;
17                      (e)     court reporters and their staff;
18                      (f)     professional jury or trial consultants, mock jurors, and
19   Professional Vendors to whom disclosure is reasonably necessary for this Action and
20   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21                      (g)     the author or recipient of a document containing the information
22   or a custodian or other person who otherwise possessed or knew the information;
23                      (h)     during their depositions, witnesses , and attorneys for witnesses,
24   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
25   party requests that the witness sign or agree on the record to abide by the form
26   attached as Exhibit A hereto; and (2) they will not be permitted to keep any
27   confidential information unless they sign the “Acknowledgment and Agreement to
28   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered

                                                                              5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                       9            STIPULATED PROTECTIVE ORDER
1    by the court. Pages of transcribed deposition testimony or exhibits to depositions that
2    reveal Protected Material may be separately bound by the court reporter and may not
3    be disclosed to anyone except as permitted under this Stipulated Protective Order;
4                       (i)   any mediator or settlement officer, and their supporting
5    personnel, mutually agreed upon by any of the Parties engaged in settlement
6    discussions; and
7                       (j)   as agreed to in writing by the Parties
8    8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
9             IN OTHER LITIGATION
10            If a Party is served with a subpoena or a court order issued in other litigation
11   that compels disclosure of any information or items designated in this Action as
12   “CONFIDENTIAL,” that Party must:
13                      (a)   promptly notify in writing the Designating Party. Such
14   notification shall include a copy of the subpoena or court order;
15                      (b)   promptly notify in writing the Party who caused the subpoena or
16   order to issue in the other litigation that some or all of the material covered by the
17   subpoena or order is subject to this Protective Order. Such notification shall include
18   a copy of this Stipulated Protective Order; and
19                      (c)   cooperate with respect to all reasonable procedures sought to be
20   pursued by the Designating Party whose Protected Material may be affected.
21            If the Designating Party timely seeks a protective order, the Party served with
22   the subpoena or court order shall not produce any information designated in this
23   action as “CONFIDENTIAL” before a determination by the court from which the
24   subpoena or order issued, unless the Party has obtained the Designating Party’s
25   permission. The Designating Party shall bear the burden and expense of seeking
26   protection in that court of its confidential material and nothing in these provisions
27   should be construed as authorizing or encouraging a Receiving Party in this Action
28   to disobey a lawful directive from another court.

                                                                             5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                    10             STIPULATED PROTECTIVE ORDER
1    9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
2             PRODUCED IN THIS LITIGATION
3                       (a)   The terms of this Order are applicable to information produced
4    by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
5    information produced by Non-Parties in connection with this litigation is protected
6    by the remedies and relief provided by this Order. Nothing in these provisions should
7    be construed as prohibiting a Non-Party from seeking additional protections.
8                       (b)   In the event that a Party is required, by a valid discovery request,
9    to produce a Non-Party’s confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party’s
11   confidential information, then the Party shall:
12                            (1)   promptly notify in writing the Requesting Party and the
13   Non-Party that some or all of the information requested is subject to a confidentiality
14   agreement with a Non-Party;
15                            (2)   promptly provide the Non-Party with a copy of the
16   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
17   reasonably specific description of the information requested; and
18                            (3)   make the information requested available for inspection by
19   the Non-Party, if requested.
20                      (c)   If the Non-Party fails to seek a protective order from this court
21   within 14 days of receiving the notice and accompanying information, the Receiving
22   Party may produce the Non-Party’s confidential information responsive to the
23   discovery request. If the Non-Party timely seeks a protective order, the Receiving
24   Party shall not produce any information in its possession or control that is subject to
25   the confidentiality agreement with the Non-Party before a determination by the court.
26   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
27   of seeking protection in this court of its Protected Material.
28

                                                                             5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                    11             STIPULATED PROTECTIVE ORDER
1    10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
3    Protected Material to any person or in any circumstance not authorized under this
4    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
5    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
6    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
7    persons to whom unauthorized disclosures were made of all the terms of this Order,
8    and (d) request such person or persons to execute the “Acknowledgment and
9    Agreement to Be Bound” that is attached hereto as Exhibit A.
10   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11            PROTECTED MATERIAL
12            When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16   may be established in an e-discovery order that provides for production without prior
17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
18   parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the stipulated protective order submitted
21   to the court.
22   12.      MISCELLANEOUS
23            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25            12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28

                                                                          5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                 12             STIPULATED PROTECTIVE ORDER
1    Stipulated Protective Order. Similarly, no Party waives any right to object on any
2    ground to use in evidence of any of the material covered by this Protective Order.
3             12.3 Filing Protected Material. A Party that seeks to file under seal any
4    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
5    only be filed under seal pursuant to a court order authorizing the sealing of the
6    specific Protected Material at issue. If a Party’s request to file Protected Material
7    under seal is denied by the court, then the Receiving Party may file the information
8    in the public record unless otherwise instructed by the court.
9    13.      FINAL DISPOSITION
10            After the final disposition of this Action, as defined in paragraph 4, within 60
11   days of a written request by the Designating Party, each Receiving Party must return
12   all Protected Material to the Producing Party or destroy such material. As used in this
13   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14   summaries, and any other format reproducing or capturing any of the Protected
15   Material. Whether the Protected Material is returned or destroyed, the Receiving
16   Party must submit a written certification to the Producing Party (and, if not the same
17   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
18   (by category, where appropriate) all the Protected Material that was returned or
19   destroyed and (2) affirms that the Receiving Party has not retained any copies,
20   abstracts, compilations, summaries or any other format reproducing or capturing any
21   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
22   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
23   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
24   reports, attorney work product, and consultant and expert work product, even if such
25   materials contain Protected Material. Any such archival copies that contain or
26   constitute Protected Material remain subject to this Protective Order as set forth in
27   Section 4 (DURATION).
28

                                                                          5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                 13             STIPULATED PROTECTIVE ORDER
1             14.       Any violation of this Order may be punished by any and all appropriate
2    measures including, without limitation, contempt proceedings and/or monetary
3    sanctions.
4
5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

6
     Dated: June 17, 2021                            BEST BEST & KRIEGER LLP
7
8
9                                                    By: /s/ Daniel L. Richards
                                                        JEFFREY V. DUNN
10                                                      CHRISTOPHER E. DEAL
11                                                      DANIEL L. RICHARDS
                                                        KARA L. CORONADO
12
13                                                       Attorneys for Plaintiffs
                                                         Western Riverside Council of
14                                                       Governments and the City of
15                                                       Beaumont
16   Dated: June 17, 2021                            GORDON REES SCULLY
17                                                   MANSUKHANI LLP
18
19                                                   By: /s/ Katherine A. Musbach
20                                                      KATHERINE A. MUSBACH
                                                        CHRISTINA R. SPIEZIA
21                                                      SCOTT L. SCHMOOKLER
22                                                      IGA W. TODD
23                                                       Attorneys for Defendant
24                                                       National Union Fire Insurance
                                                         Company of Pittsburgh, Pa.
25
26
27
28

                                                                           5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                   14            STIPULATED PROTECTIVE ORDER
1                                SIGNATURE ATTESTATION
2             Pursuant to Local Rule 5-4.3.4, I hereby attest that all signatories listed
3    above, on whose behalf this stipulation is submitted, concur in the filing’s content
4    and have authorized the filing.
5
6    Dated: June 17, 2021                           BEST BEST & KRIEGER LLP
7
8                                                   By: /s/ Daniel L. Richards
9                                                      JEFFREY V. DUNN
                                                       CHRISTOPHER E. DEAL
10                                                     DANIEL L. RICHARDS
11                                                     KARA L. CORONADO
12                                                      Attorneys for Plaintiffs
13                                                      Western Riverside Council of
                                                        Governments and the City of
14                                                      Beaumont
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                           5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                                  15             STIPULATED PROTECTIVE ORDER
1    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
2
     DATED: June 17, 2021
3
4    ___________________________________
5    Honorable Kenly Kiya Kato
     United States Magistrate Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                     16        STIPULATED PROTECTIVE ORDER
1                                          EXHIBIT A
2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4
     I, ________________________ [print or type full name], of
5    ________________________ [print or type full address], declare under penalty of
     perjury that I have read in its entirety and understand the Stipulated Protective
6    Order that was issued by the United States District Court for the Central District of
     California on ____________ [date] in the case of WESTERN RIVERSIDE
7    COUNCIL OF GOVERNMENTS v. NATIONAL UNION FIRE INSURANCE
     COMPANY OF PITTSBURGH, PA. I agree to comply with and to be bound by all
8    the terms of this Stipulated Protective Order and I understand and acknowledge that
     failure to so comply could expose me to sanctions and punishment in the nature of
9    contempt. I solemnly promise that I will not disclose in any manner any
     information or item that is subject to this Stipulated Protective Order to any person
10   or entity except in strict compliance with the provisions of this Order. I further
     agree to submit to the jurisdiction of the United States District Court for the Central
11   District of California for the purpose of enforcing the terms of this Stipulated
     Protective Order, even if such enforcement proceedings occur after termination of
12   this action. I hereby appoint ________________________ [print or type full name]
     of ________________________ [print or type full address and telephone number]
13   as my California agent for service of process in connection with this action or any
     proceedings related to enforcement of this Stipulated Protective Order.
14
15
     Date: _______________________________
16
     City and State where sworn and signed:         ___________________________
17
18   Printed name:            _____________________
19
     Signature:         __________________________
20
21
22
23
24
25
26
27
28

                                                                        5:20-CV-02164-GW-KK
     20323.00057\34031156.1
                                               17             STIPULATED PROTECTIVE ORDER
